Title: To Thomas Jefferson from John Jeffers, 2 October 1802
From: Jeffers, John
To: Jefferson, Thomas


          
            Esteemed and Respected Friend,
            New York the 2d of the10th Month 1802
          
          It is with reluctance that I lift the pen to make my address to thee upon any ocation, Seeing that thou art a Statesman of the first rank and power in these states; and I an alien and stranger to thee.
          I do not intend making any appology to thee, in regard of my uncouth manner of writing to thee, as i am no gramerian; yet i wish to convey my ideas to thee after as agreeable a maner as i am capable of doing.
          I trust that a man of thy superior talent will not look upon these lines as an insult, for it is realy the reverse, as thou may discover in the sequal of my unfortunate state; of which i will give thee a few hints without teasing thy mind, only i wish to make this remark to thee, that there has been instances in diffrent ages of the world, of Kings and rulers of Sundry Nations, and of Various titles who has lent an hand to help the unfortunate.
          To make thee acquainted with my situation, take it as foloweth, viz. In the year 1795 I brought six children over from Ireland to New York, my eldest being over two years before, I brought them over free, and they remain so still two is since dead, and the eldest deserted me as they grew up, there is but two that I have any expectation of living with me, and my eldest Son is striving to keep my daughter from me, which is all the nurse i have.
          Therefore I request the favour of thee, as a steward under the Supreme governor of heaven and earth, that thou of thy liberality, would be pleased to send for me, and my young Son and daughter, and place us on some agreeable spot of land that we may cultivate it for thee. as thou shalt think meet, in a neighbourhood of well disposed people if there be any such thing to be found.
          I have no money, neither have i defrauded any one, i am free, yet, to go where i chuse; there is none can arest me for debt; therefore I cannot become bankrupt; I wish to be in a situation to procure the necessarys of life with out being in debt, which is all i desire.
          If thou will be so kind as to take my case into thy serious consideration thou will not think it beneath thy exalted situation to be recorded as a benefactor.
          Lest thou should be mistaken of my ideas, I will inform thee viz. If thou would put me on a place with creatures to work it I would be enabled to make such a restitution as thou would require, or what I would prefer, to let me have a place till I would be able to pay for it, and if I could not it would be thy own.
          My situation requires a quick change, as I am in New York without any thing to suport me; my son and me could work a small place, that would furnish us with the necessarys of life, and aforde a proportion to my benefactor for giving me an oppertunity of doing it.
          I need not trouble thee with a catalouge of my misfortunes, nor the deceitfulness of the humane heart that I have experenced to be the case with many. I do not asume to my self the garb of a sycophant, I do not solicit thee for any favour under a mask. If my dialect be rude, I am sincere. I am an advocate for truth, and freedom from the Shakles of tyrany and opression and that all men should have the liberty to chuse thier mode of worshiping the Thing of heaven, and to chuse thier temporal rulers, men are free agents, they by deceit and wickedness have unmaned thier selves, with only a few ceptions; they wrestle for impossibilities, they wish to have all things at thier will, but they fall short. Man is only like a shadow that passeth, his imaginations turns on the rong axis, there is perhaps but a day or an hour betwen his earthly glory and the grave, there is nothing but strugles and anxieties in human life, time fails me, I do not undertake to teach thee wisdom, because it only comes from God, for the wisdom of this world is a false substitute for the wisdom of the creator, the children of men deceive others by being deceived thier Selves.
          If thou thinks fit to take notice of such an obscure being as me, be pleased to write an answer to this, with as quik dispatch as is convenient to thee
          Direct to Abrm. Bell No 291 Pearl Street New York for John Jeffers
          
            Look to the power that is above
            that is the evidence of pure love
          
          P.S. I do not presume to be aquainted with great men but they often have it in thier power to do good, which is a true distinction between vice and virtue
          be not offended with my lenthy scrole, I wish to make thee as well aquainted with my meaning as possibe, and if I have offended it is not with a design, therefore I rest confident that thou will excuse me
        